Applicants’ traversal has been considered but are not deemed persuasive.  

	While applicants argue that phenol-formaldehyde fillers can be present these are not a required or even preferred optional embodiment such that the Examiner maintains her position that a composition devoid of phenolic resin is taught by Nakamura et al.
	Regarding applicants’ comments on viscosity the Examiner disagrees that undue experimentation is required to arrive at the claimed range of dynamic viscosity.  Claim 6 is directed to a very broad viscosity range and given the totality of the teachings in Nakamura et al. the skilled artisan would recognize predictable manners of adjusting the viscosity such that the Examiner maintains her position that the skilled artisan would have found it obvious to adjust the viscosity of the final composition in Nakamura et al.  This is true particularly since Nakamura et al. teach adjusting the viscosity therein.
	Regarding applicants’ comments on tackifiers, it does not appear that applicants provide a specific traversal rather than simply summarizing the teachings in both refer-ences.  The examiner maintains, though, that this combination of references is sufficient to render obvious these claims.

/MARGARET G MOORE/Primary Examiner, Art Unit 1765